Citation Nr: 0813518	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-30 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for low back 
disability. 

2.  Entitlement to service connection for disability 
manifested by shortness of breath. 

3.  Entitlement to service connection for stomach/intestine 
disability. 

4.  Entitlement to service connection for motion sickness.  

5.  Entitlement to service connection for dental disability 
for compensation purposes.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service ending 
with his retirement in April 1980.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2005, a 
statement of the case was issued in August 2005, and a 
substantive appeal was received in September 2005.  A Board 
video conference hearing was scheduled in June 2007; however, 
the veteran failed to show and has not filed a motion 
requesting a new hearing. 

The low back, shortness of breath, stomach/intestine and 
motion sickness issues are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on the 
appellant's part.


FINDING OF FACT

The veteran's dental problems are not a result of trauma in 
service, nor was he a prisoner of war.




CONCLUSION OF LAW

Dental disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a November 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the November 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 3, to submit any evidence in 
his possession that pertains to his claim.  The Board 
concludes that the requirements of 38 C.F.R.  § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in November 2004, which was prior to 
the February 2005 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, in May 2007, the 
veteran was sent a letter providing notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  Nevertheless, 
this notice was sent to the veteran at the same time his 
appeal was certified to the Board and, thus, he did not have 
adequate time to respond.  However, despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and post service private treatment 
records.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

With regard to the dental disability claim, the Board finds 
that VA's duty to assist has been met.  The evidence now of 
record with regard to this issue is sufficient to allow for 
appellate review; no VA examination is necessary.  


For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Dental Disability

The veteran is also claiming entitlement to service 
connection for dental disability.  The Board notes that 
treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  As such, service connection 
for compensation purposes is not available for a dental 
condition other than one resulting from dental trauma.  In 
the instant case, the veteran's application for dental 
treatment was forwarded by the RO to the VA dental clinic in 
Fresno, California.  The veteran was explicitly notified in 
the November 2004 VCAA letter to follow up directly with the 
dental clinic concerning any claim for dental treatment.  
Thus, in this decision, the Board will only address whether 
service connection is warranted for compensation purposes. 

The Board notes that, in a precedent opinion, VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

In determining service connection for treatment purposes, VA 
considers each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, VA will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).  

Service medical records showed that the veteran had 
generalized periodontitis in area 14 and 15.  The April 1980 
retirement examination showed that the veteran was missing 
teeth 1, 16, 31 and 32.  It appears from dental records that 
these teeth were extracted during the veteran's service.  
However, service medical records are silent with respect to 
any dental trauma.  
  
The evidence as outlined above clearly shows that the veteran 
did not experience any dental trauma during service.  
Accordingly, service connection for compensation purposes 
must be denied.


ORDER

Entitlement to service connection for compensation purposes 
is not warranted for dental disability.  To this extent, the 
appeal is denied.  


REMAND

The veteran is also claiming entitlement to service 
connection for low back disability, shortness of breath, 
stomach/intestine disability, and motion sickness disability.  
Service medical records do include certain references to 
these disorders.  Under the circumstances, the Board finds 
that VA examinations with etiology opinions are necessary to 
fully meet the duty to assist the veteran. 



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
appropriate VA examination(s) to 
ascertain the nature and etiology of the 
claimed low back disability, shortness of 
breath, stomach/intestine disability, and 
motion sickness disability.  The claims 
file must be made available to the 
examiner(s) for review.  As to any of 
these claimed disorders which are found 
to be present on examination, the 
appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disorder is 
causally related to service.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for low back disability, 
shortness of breath, stomach/intestine 
disability, and motion sickness 
disability.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


